Motion to dispense with printing and for other relief granted to the extent of continuing the stay contained in the order of this court, entered on October 23, 1962, pending the hearing and determination of the appeals, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before November 21, 1962, with notice of argument for December 4, 1962, said appeals to be argued or submitted when reached. Respondent’s points are to be served and filed on or before November 29, 1962. That branch of the motion seeking leave to dispense with the printing in the record on appeal of the exhibits is granted on condition that six copies of each exhibit are filed with this court on or before November 21,1962. Concur — Breitel, J. P., Valente, Stevens, Steuer and Bergan, JJ.